Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 18 as a whole define(s) a program, and this is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).  It is recommended that the claim recite a “non-transitory computer readable medium . . ..”  
Claim 18 recites a storage medium but the specification does not specify if the storage is non-transitory.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8-9 and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Kisilev (20180060719).
Regarding claim 8, Kisilev discloses a tag identification apparatus, comprising: a first sub-network module, configured to receive an input image, process the input image to generate intermediate sub-images, and generate a first sub-identification tag of the input image; a second sub-network module, configured to receive the intermediate sub-images from the first sub-network module, and process the intermediate sub-image to generate a second sub-identification tag; and a combination module, configured to combine the first sub-identification tag and the second sub-identification tag, and generate an identification tag (see fig. 3 and pars. 29-30 which teaches combining feature labels using multiple stage CNN).
Regarding claim 9, see figure 3 and pars. 29-30 which teaches a first and second stage CNN that has different layers and therefore sizes.  
Regarding claim 15, the label is of a feature within the input image as taught in par. 21.
Regarding claims 16-17, see the rejection of claims 8-9.
 


Allowable Subject Matter

Claims 1-7 allowed.  The reason is because they perform style conversion and adjust the parameter of the image tag based on a subset of images from a first number of images.  
s 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim prior art rejection is found for claim 18.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666